Citation Nr: 1748999	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  16-61 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety disorder, stress and pressure.

2.  Entitlement to service connection for a heart condition, to include coronary artery disease.

3.  Entitlement to service connection for respiratory conditions, claimed as shortness of breath.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the service connection claims for a heart condition, respiratory conditions, and PTSD.

The issues of service connection for a heart condition and respiratory conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's psychiatric disorder was incurred as a result of in-service events.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been established.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).
The most probative evidence of record, an August 2013 VA examination for PTSD, reflects a current diagnosis of a psychiatric disorder, competent lay evidence of an in-service stressor/event, and a positive opinion establishing a causal relationship between the current diagnosis and the in-service stressor/event.  Specifically, the Veteran underwent a compensation & pension examination in August 2013, in which the VA examiner concluded that although the Veteran has symptoms of PTSD related to his military experiences, they are not sufficient for a full diagnosis of PTSD.  Rather, the VA examiner concluded, the Veteran's symptoms constitute an anxiety disorder that is related to his military experiences.  Accordingly, the VA examiner opined that it is at least as likely as not the claimed condition was incurred or caused by an in-service injury, event or illness.  As a rationale, the VA examiner explained that the Veteran described adequate stressors in which he heard others were dying or preparing to die and he was helpless to do anything about it, but was required to stay in contact with them.  The VA examiner further explained that the Veteran has had nightmares about this for years and still continues to do so.  The VA examiner further explained that disrupted sleep for him and his wife has been the main symptom of his diagnosis.

The Board affords highly probative weight to the August 2013 VA examination because this medical opinion provides a clear rationale, which takes into account, factors including the Veteran's history and lay statements, despite the unavailability of service treatment records for the VA examiner to review.  There is no requirement for the Veteran to provide credible supporting evidence to verify a stressor, as that is unique to the PTSD service connection regulations.  Therefore, based on the foregoing probative medical evidence, service connection for a psychiatric disability is established.


ORDER

Entitlement to service connection for a psychiatric disability is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

The Veteran asserts entitlement to service connection for heart condition and for respiratory conditions.  However, although medical evidence of record reflects current diagnoses of heart and respiratory conditions, see, e.g. February 2012 Private Treatment Records, the Veteran has not yet been afforded a VA examination and opinion for a heart condition and respiratory conditions.  Although the Board acknowledges the unavailability of service treatment records ("STRs), as indicated by the RO in a September 2013 VA Memo on the Formal Finding on the Unavailability of Personnel Records, the Board finds that a VA examination is required on remand, given the competent lay statements of the Veteran about his current diagnoses.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, a remand is warranted for a VA examination and opinion on the etiology of the Veteran's current disabilities of heart condition and respiratory conditions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his heart condition, to include and not limited to, coronary artery disease.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:   

a.  Provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed heart condition, including and not limited to, coronary artery disease, is related to the Veteran's time in service.

b.  In providing this opinion, the VA examiner must consider and discuss the Veteran's documented medical history of any currently diagnosed heart condition, to the extent that they are available.

c.  Given the unavailability of service treatment records, the VA examiner must consider and discuss all lay statements from the Veteran.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

d.  If it is determined that there is another likely etiology for any currently diagnosed heart condition, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his respiratory conditions, to include and not limited to, shortness of breath.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:   

a.  Provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed respiratory condition, including and not limited to, shortness of breath, is related to the Veteran's time in service.

b.  In providing this opinion, the VA examiner must consider and discuss the Veteran's documented medical history of any currently diagnosed respiratory condition, to the extent that they are available.

c.  Given the unavailability of service treatment records, the VA examiner must consider and discuss all lay statements from the Veteran.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

d.  If it is determined that there is another likely etiology for any currently diagnosed respiratory condition, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


